Case 1:18-cv-10933-RA Document 28-1 Filed 01/15/19 Page 1of5

EXHIBIT 1: LEGAL AUTHORITIES ON CITIZEN’S RIGHTS AGAINST
GOVERNMENT INTRUSION

i, Evil Decision Making

“Adjudication is subject to the requirement of reasoned decision making as well. It
is hard to imagine a more violent breach of that requirement than applying a rule of
primary conduct or a standard of proof which is in fact different from the rule or
standard formally announced. And the consistent repetition of that breach can hardly
mend it. Reasoned decision making, in which the rule announced is the rule applied,
promotes sound results, and unreasoned decision making the opposite. The evil of a
decision that applies a standard other than the one it enunciates spreads in both
directions, preventing both consistent application of the law by subordinate agency
personnel (notably ALJ's), and effective review of the law by the courts.”

Allentown Mack Sales and Service, Inc. v. N.L.R.B., 118 S.Ct. 818, 827, 522 U.S.
359, 374-75 (U.S., 1998)

2. Criminal Indifference to Civil Obligations

“Whenever the injury complained of has been inflicted maliciously or wantonly, and
with circumstances of contumely or indignation, the jury are not limited to the
ascertainment of a simple compensation for the wrong committed against the
aggrieved person. However, the malice spoken of in this rule is not merely the doing
of an unlawful or injurious act. The word implies that the act complained of was
conceived in the spirit of mischief, or of criminal indifference to civil obligations.”
Id., 62 U.S. (21 How.) at 214. In ascertaining its extent, the jury may consider all the
facts which relate to the wrongful act of the defendant, and its consequences to the
plaintiff; but they are not at liberty to go farther, unless it was done willfully, or was
the result of that reckless indifference to the rights of others which is equivalent to
an intentional violation of them. In that case, the jury are authorized, for the sake of
public example, to give such additional damages, as the circumstances require. The
tort is aggravated by the evil motive, and on this rests the rule of exemplary
damages.”

Smith v. Wade, 103 S.Ct. 1625, 1632, 461 U.S. 30, 41 (US., 1983)

Page 1 of 5
Case 1:18-cv-10933-RA Document 28-1 Filed 01/15/19 Page 2 of 5

“Whenever the injury complained of has been inflicted maliciously or wantonly, and
with circumstances of contumely or indignity, the jury are not limited to the
ascertainment of a simple compensation for the wrong committed against the
aggrieved person. But the malice spoken of in this rule is not merely the doing of an
unlawful or injurious act. The word implies that the act complained of was conceived
in the spirit of mischief, or of criminal indifference to civil obligations.”

Philadelphia, W. & B.R. Co. v. Quigley, 62 U.S. 202, 214, 16 L. Ed. 73 (1858)

“Although this rule was announced in an action for libel, it is equally applicable to
suits for personal injuries received through the negligence of others. Redress
commensurate to such injuries should be afforded. In ascertaining its extent, the jury
may consider all the facts which relate to the wrongful act of the defendant, and its
consequences to the plaintiff; but they are not at liberty to go farther, unless it was
done wilfully, or was the result of that reckless indifference to the rights of others
which is equivalent to an intentional violation of them. In that case, the jury are
authorized, for the sake of public example, to give such additional damages as the
circumstances require. The tort is aggravated by the evil motive, and on this rests the
rule of exemplary damages.”

Milwaukee & St. P.R. Co. v. Arms, 91 U.S. 489, 493, 23 L. Ed. 374 (1875)

3. Gross Negligence

“Gross negligence’ is a relative term. It is doubtless to be understood as meaning a
greater want of care than is implied by the term ‘ordinary negligence;’ but, after all,
it means the absence of the care that was necessary under the circumstances. In this
sense the collision in controversy was the result of gross negligence, because the
employés of the company did not use the care that was required to avoid the accident.
But the absence of this care, whether called gross or ordinary negligence, did not
authorize the jury to visit the company with damages beyond the limit of
compensation for the injury actually inflicted. To do this, there must have been some
wilful misconduct, or that entire want of care which would raise the presumption of
a conscious indifference to consequences.”

Milwaukee & St. P.R. Co. v. Arms, 91 U.S. 489, 495, 23 L. Ed. 374 (1875)

Page 2 of 5
Case 1:18-cv-10933-RA Document 28-1 Filed 01/15/19 Page 3 of5

4. No Man Can Be A Judge in His Own Case and No Man Is Permitted to
Try Cases Where He Has an Interest in The Outcome

“A fair trial in a fair tribunal is a basic requirement of due process. Fairness of course
requires an absence of actual bias in the trial of cases. But our system of law has
always endeavored to prevent even the probability of unfairness. To this end, no
man can be a judge in his own case and no man is permitted to try cases where he
has an interest in the outcome... ‘Every procedure which would offer a possible
temptation to the average man as a judge not to hold the balance nice, clear, and true
between the State and the accused, denies the latter due process of law.’' Such a
stringent rule may sometimes bar trial by judges who have no actual bias and who
would do their very best to weigh the scales of justice equally between contending
parties. But to perform its high function in the best way ‘justice must satisfy the
appearance of justice.’* ”

In re Murchison, 349 U.S. 133, 136-37, 75 S. Ct. 623, 625-26, 99 L. Ed. 942 (1955).

5. Very strange if our system of law permitted a judge ... try the very
persons accused because of his investigations... that process a judge cannot be,
in the very nature of things, wholly disinterested.

It would be very strange if our system of law permitted a judge to act as a grand jury
and then try the very persons accused because of his investigations... Having been a
part of that process a judge cannot be, in the very nature of things, wholly
disinterested in the conviction or acquittal of those accused. While he would not
likely have all the zeal of a prosecutor, it can certainly not be said that he would have
none of that zeal. Fair trials are too important a part of our free society to let
prosecuting judges be trial judges of the charges they prefer.”

In re Murchison, 349 U.S. 133, 136-37, 75 S. Ct. 623, 625—26, 99 L. Ed. 942 (1955).

 

! Tumey v. State of Ohio, 273 U.S. 510, 532, 47 S.Ct. 437, 444, 71 L.Ed. 749;
? Offutt v. United States, 348 U.S. 11, 14, 75 S.Ct. 11, 13.
Page 3 of 5
Case 1:18-cv-10933-RA Document 28-1 Filed 01/15/19 Page 4 of5

6. We are not without tragic proof that the exalted power of some
governments to punish manufactured crime dictatorially is the handmaid of

tyranny

“We are not impressed by the argument that law enforcement methods such as those
under review are necessary to uphold our laws. The Constitution proscribes such
lawless means irrespective of the end. And this argument flouts the basic principle
that all people must stand on an equality before the bar of justice in every American
court. Today, as in ages past, we are not without tragic proof that the exalted power
of some governments to punish manufactured crime dictatorially is the handmaid of
tyranny. Under our constitutional system, courts stand against any winds that blow
as havens of refuge for those who might otherwise suffer because they are helpless,
weak, outnumbered, or because they are non-conforming victims of prejudice and
public excitement. Due process of law, preserved for all by our Constitution,
commands that no such practice as that disclosed by this record shall send any
accused to his death. No higher duty, no more solemn responsibility, rests upon this
Court, than that of translating into living law and maintaining this constitutional
shield deliberately planned and inscribed for the benefit of every human being
subject to our Constitution—of whatever race, creed or persuasion.”

Chambers v. State of Florida, 60 S.Ct. 472, 479, 309 U.S. 227, 240-41 (U.S. 1940)

7. Fraud Upon the Court

Fraud upon the court embraces only that species of fraud which does or attempts
to, defiles the court itself, or is a fraud perpetrated by officers of the court so that
the judicial machinery cannot perform in the usual manner its impartial task of
adjudging cases that are presented for adjudication.

Appling v. State Farm Mut. Auto. Ins. Co., 340 F.3d 769, 781 (9th Cir. 2003)

"Fraud upon the court is fraud which is directed to the judicial machinery itself and
is not fraud between the parties or fraudulent documents, false statements or
perjury. ... It is where the court or a member is corrupted or influenced or influence
is attempted or where the judge has not performed his judicial function --- thus
where the impartial functions of the court have been directly corrupted."

In Bulloch v. United States, 763 F.2d 1115, 1121 (10th Cir. 1985)

Page 4of 5
Case 1:18-cv-10933-RA Document 28-1 Filed 01/15/19 Page 5of5

8. Judicial Conduct higher than society as a whole and more stringent

“Standards of conduct on a plane much higher than for those of society as a whole,
must be observed by judicial officers so that the integrity and independence of the
judiciary will be preserved black robe of office devolving upon him standards of
conduct more stringent than those acceptable for others...even on the part of a
member of the public would have been, at a bare minimum, a flagrant breach of
accepted norms. When performed by a Judge, a person required to observe “high
standards of conduct so that the integrity of the judiciary may be preserved” (Rules
Governing Judicial Conduct, 22 NYCRR 33.1), such conduct is inexcusable.”
Kuehnel v. State Commission on Judicial Conduct, 403 N.E.2d 167, 168, 426
N.Y.S.2d 461, 463, 49 N.Y.2d 465, 469 (N.Y., 1980)

9. Protection against deliberate government fabrications
“There is a clearly established constitutional due process right not to be subjected to

. charges on the basis of false evidence that was deliberately fabricated by the
government.”

Ramirez v. County of Los Angeles, C.D. Cal.2005, 397 F.Supp.2d 1208

Page 50f5
